DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.
Claims 1, 7, 8, and 10 are amended.
Claim 13 is canceled.
Claim 18 is newly added.
Claims 1, 5, 7-12, and 14-18 are pending and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claim 13, all rejections/objections thereto, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-12, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to generically recite that mononuclear cells are isolated by leukopheresis (the process of isolating white blood cells from blood) and provide a yield of at least 5E9 cells.  The limitation itself is a new limitation, not in the original claims, and thus, requires support in the original filing as otherwise if the art were relied upon, it would be an obviousness-type support, which does not evidence possession.
The specification provides one mention of this subject matter.  In paragraph 24 teaches that “In some embodiments, leukapheresis with a yield of at least 5.0x109 cells, and cell processing provides sufficient transfected cells for multiple doses (e.g., at least three weekly doeses of 5.0x108 cells).”
From this it appears that the yield is important for providing enough T cells, after further processing (e.g., transfection and isolation of working cells), for at least weekly doses of 5E8 cells.  The question then becomes which further dose routines are provided for by way of 5E9 initial cells from 5E9 cells.  Obviously, three doses which are comprised of a total of 1.5E9 cells is covered, but the question, is more than this meant?  Are more doses or more total cells meant?  In which instances are each of these types of dose regimens required?  Which cancer types require these various dose regimens?  Which ones require more cells?  Which ones require more than three administrations?  Further, this is emphasized by the fact that the yield itself is nothing special, as larger amounts or lesser amounts of blood may be needed to reach the desired amount of cells, thus the yield must be required for something, which appears to be only covered by way of three administrations of 5E8 cells.
The specification gives neither rhyme nor reason to know which cancers can be treated, which dose regimens, aside from three weekly doses of 5.0E8 cells.  
The art does not provide more, but does demonstrate that any particular isolation may be compromised and not yield 5E9 cells, albeit non-immune-compromised can usually obtain the amount of cells if more blood is used in the leukopheresis (e.g., Korell, et al. (2020) “Current Challenges in Providing Good Leukopheresis Products or Manufacturing of CAR-T Cells for Patients with Relapsed/Refractory NHL or ALL”, Cells, 9: 1225, DOI: 10.3390/cells9051225, 17 pages long, pp. 7-8).
Thus, given that the amount of leukocytes yielded only depending on the volume of blood utilized, the sole teaching of three weekly administrations of the CART cells made, and no other guidance, the Artisan would not know what the characteristics of the intended treatments are, such that description could be obtained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amended language, requiring a leukopheresis yield, the rejections of Claim(s) 1, 5, 7-12, and 14-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al. (U.S. Patent Application Publication No. 2009/0257991 A1), are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (U.S. Patent Application Publication No. 2009/0257991 A1); and Beatty, et al. (2014) “Mesothelin-Specific Chimeric Antigen Receptor mRNA-Engineered T Cells Induce Antitumor Activity in Solid Malignancies” Cancer Immunology Research, 2(2): 112-120, along with the supplementary materials to Beatty, obtained at https://aacr.silverchair-cdn.com/aacr/content_public/journal/cancerimmunolres/2/2/10.1158_2326-6066.cir-13-0170/2/23266066cir130170-sup-120391_1_supp_0_n3hrvt.pdf?Expires=1669034718&Signature=NXlRVdHCp26hGJBw~mXYnWq5SmZIzPV0xVTSsAR7G7BBvxFDvxfWyvfcGwWHSyI653NnDe12ki4DuoU4FGbSUnawj8QjhcVEAyL3fEEXXQdxlUKEixZs45DBFiL8uwU7Vy~tdo3OayQwfVg0cg~WAupJkvZQqU-cPqCypdl-56TS4XzvFLElAQlUUPFotHUd~xgLPYayz4hvQyEGQ4rio~-QoXRng0u9iu59v0s70tmnCBGxEVIJXBnGDH1H-Qbqyew~vPXFmcPSv4p3foWG1O~LdM~JnngCLn~uYJlHX9vt8YV5O86JhxPptbI~iAI7QEmaNeHhKMYvKBOjo-lHTA__&Key-Pair-Id=APKAIE5G5CRDK6RD3PGA, 24 pages long.

	Claims 1 and 18: Li teaches treating cancer by administering a population of modified, unstimulated mononuclear cells (e.g., ABSTRACT, paragraphs 13-14).  The cells can be administered more than once (e.g., paragraph 82), and may be taken from peripheral blood (e.g., 14).  The cells may be transfected by an mRNA encoding a CAR, and may be directed to a tumor antigen (e.g., ABSTRACT and paragraph 26).  Clearly the mRNA may provide an anti-CD19 chimeric receptor that is anti-CD19BBz encoding a single chain antibody conjugated with the 4-1BB IC domain and the CD3ζ domain (e.g., paragraph 26).  The administrations may be weekly (e.g., paragraph 82) and may be several embodiments of 3 or more doses (e.g., Id.).  
	Claim 5: the dosage may be 1x107 cells (e.g., paragraph 82).
	Claims 6-7: the antigen receptor may comprise an anti-CD19BBZ scab, conjugated to 4-1BB domain and the CD3ζ domain (e.g., paragraph 26).  The anti-CD19BBZ binds CD19, indicating it is the antigen binding region.  Further, Applicant’s specification states that the scFV conjugated to 4-1BB IC domain and CD3Z can be scAB CD19BBZ (Applicant’s specification, paragraphs 34-35), and thus, Li also reasonable anticipates the requirement that the antigen binding region is an scFV. (The long explanation is simply to demonstrate that the recitation of “single chain antibody” by Li, in, e.g., paragraph 26, is an scFv).
	Claim 8: CD19 is an antigen of leukemic B cells.
	Claim 9: Li teaches the cancer may be lung cancer (e.g., paragraph 24).
	Claim 10: Li teaches the antigen can be CD19.
	Claims 11-12: Li teaches the CAR comprises an anti-mesothelin binding region (e.g., paragraph 26).  The working example 12 also shows an mRNA encoding a CAR with the anti-mesothelin scFv binding domain, and the T-cell then expands and expresses the relevant CAR (Example 12).
	Claims 14-15: Li teaches that other agents may also be administered with the cells, including, e.g., chemotherapy (e.g., paragraph 82).
	However, while Li teaches leukapheresis for obtaining such cells for CART therapy, no mention of made of yields desired.  
	On the other hand, Beatty teaches similar treatments with CART cells (e.g., TITLE).  The Cells are obtained by leukopheresis of blood (e.g., Supplmentary Data, Figure S1 and description thereto).  Moreover, depending on the schedule patients may receive a week of 10E8 on day 0, 1E9 on day 7, 3 weekly administrations of 1E8 and 3 weekly administrations of 1E9.  That would be 4.4E9 cells.  (See e.g., p. 4 of the supplementary material)
	Given this, it would have been obvious to perform leukopheresis to isolate more than 5E9 cells.  The Artisan would do so to obtain more than enough cells needed as a stock, in order to the effect the therapy.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In light of the amendment, the rejections of Claims 1, 5, 7-12 and 14-15, under 35 U.S.C. 103 as being unpatentable over Li, et al. (U.S. Patent Application Publication 2009/0257991 A1), in view of Zhang, et al. (05/2017) “Phase I Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers”, Molecular Therapy, 25(5): 1248-58, are withdrawn.
To wit, the pheresis step is not included, and thus, the rejection as it is not needed at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the pheresis yield required, the rejections of Claim(s) 16 under 35 U.S.C. 103 as being unpatentable over Li etal. (U.S. Pat. Pub. 2009/0257991 A1), and Zhang et al.("Phase | Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), as applied to claims 1 and 5-15, in further view of Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18), are withdrawn.

Claim(s) 1, 5, 7-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (U.S. Patent Application Publication No. 2009/0257991 A1); and Beatty, et al. (2014) “Mesothelin-Specific Chimeric Antigen Receptor mRNA-Engineered T Cells Induce Antitumor Activity in Solid Malignancies” Cancer Immunology Research, 2(2): 112-120, along with the supplementary materials to Beatty, obtained at https://aacr.silverchair-cdn.com/aacr/content_public/journal/cancerimmunolres/2/2/10.1158_2326-6066.cir-13-0170/2/23266066cir130170-sup-120391_1_supp_0_n3hrvt.pdf?Expires=1669034718&Signature=NXlRVdHCp26hGJBw~mXYnWq5SmZIzPV0xVTSsAR7G7BBvxFDvxfWyvfcGwWHSyI653NnDe12ki4DuoU4FGbSUnawj8QjhcVEAyL3fEEXXQdxlUKEixZs45DBFiL8uwU7Vy~tdo3OayQwfVg0cg~WAupJkvZQqU-cPqCypdl-56TS4XzvFLElAQlUUPFotHUd~xgLPYayz4hvQyEGQ4rio~-QoXRng0u9iu59v0s70tmnCBGxEVIJXBnGDH1H-Qbqyew~vPXFmcPSv4p3foWG1O~LdM~JnngCLn~uYJlHX9vt8YV5O86JhxPptbI~iAI7QEmaNeHhKMYvKBOjo-lHTA__&Key-Pair-Id=APKAIE5G5CRDK6RD3PGA, 24 pages long, as applied to claims 1, 5, 7-12, 14-16, and 18, above, and further in view of Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18).
The teachings of Li and Beatty have been set forth supra.
Regarding claim 16, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]). Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]). Li also teaches that the CAR cells can be used to treat cancer in human subjects, including ovarian cancer (para [0024]).
Li, however, does not teach that the cells can be used to treat ovarian adenocarcinoma.
Hong teaches administering CAR cells to rats that have been injected with human ovarian adenocarcinoma cells lines (abstract; p. 2, Materials and Methods, para1). Hong also teaches that its CAR cells were able to target such cells and inhibit their growth in the mice (abstract), and Hong concludes that such cells can be used to treat ovarian cancer in humans (abstract).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating cancer, including ovarian cancer, with CAR cells of Li as further modified by Beatty, so that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong. Hong teaches that CAR cells can be engineered so that they target ovarian adenocarcinoma cell lines, and one of ordinary skill in the art would have been motivated to modify the method of treating cancer, including ovarian cancer, with CAR cells of Liso that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong because doing so would have enabled the specific treatment of ovarian adenocarcinomas, and both Hong and Li are directed to using CAR cells to treat cancers.
One skilled in the art would have a reasonable expectation of success of modifying the method of treating cancer, including ovarian cancer, with CAR cells of Li so that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong because Hong demonstrates that CAR cells can be used to target ovarian adenocarcinoma cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the required pheresis step, the rejection of Claim(s) 17 under 35 U.S.C. 103 as being unpatentable over Li etal. (U.S. Pat. Pub. 2009/0257991 A1), Zhang et al.("Phase | Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), and Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18), as applied to claims 1 and 5-16, in further view of Koneru et al. ("IL-12 secreting tumor-targeted chimeric antigen receptor T cells eradicate ovarian tumors in vivo", 2015, Oncolmmunology 4(3), p. 1- 11), is withdrawn.

Claim(s) 1, 5, 7-12, 14-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (U.S. Patent Application Publication No. 2009/0257991 A1); and Beatty, et al. (2014) “Mesothelin-Specific Chimeric Antigen Receptor mRNA-Engineered T Cells Induce Antitumor Activity in Solid Malignancies” Cancer Immunology Research, 2(2): 112-120, along with the supplementary materials to Beatty, obtained at https://aacr.silverchair-cdn.com/aacr/content_public/journal/cancerimmunolres/2/2/10.1158_2326-6066.cir-13-0170/2/23266066cir130170-sup-120391_1_supp_0_n3hrvt.pdf?Expires=1669034718&Signature=NXlRVdHCp26hGJBw~mXYnWq5SmZIzPV0xVTSsAR7G7BBvxFDvxfWyvfcGwWHSyI653NnDe12ki4DuoU4FGbSUnawj8QjhcVEAyL3fEEXXQdxlUKEixZs45DBFiL8uwU7Vy~tdo3OayQwfVg0cg~WAupJkvZQqU-cPqCypdl-56TS4XzvFLElAQlUUPFotHUd~xgLPYayz4hvQyEGQ4rio~-QoXRng0u9iu59v0s70tmnCBGxEVIJXBnGDH1H-Qbqyew~vPXFmcPSv4p3foWG1O~LdM~JnngCLn~uYJlHX9vt8YV5O86JhxPptbI~iAI7QEmaNeHhKMYvKBOjo-lHTA__&Key-Pair-Id=APKAIE5G5CRDK6RD3PGA, 24 pages long, Zhang et al.("Phase | Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), and Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18), as applied to claim 1, 5, 7-12, 14-15, and 18 above, and further in view of Koneru et al. ("IL-12 secreting tumor-targeted chimeric antigen receptor T cells eradicate ovarian tumors in vivo", 2015, Oncolmmunology 4(3), p. 1- 11).
The teachings of Li, Zhang, and Koneru have been set forth supra.
Regarding claim17, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]). Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]). Li also teaches that the CAR cells can be used to treat cancer in human subjects, including ovarian cancer (para [0024)).
Li, however, does not teach that the cells can be used to treat ovarian adenocarcinoma.
Hong teaches administering CAR cells to rats that have been injected with human ovarian adenocarcinoma cells lines (abstract; p. 2, Materials and Methods, para1). Hong also teaches that its CAR cells were able to target such cells and inhibit their growth in the mice (abstract), and Hong concludes from this result that such cells can be used to treat ovarian cancer in humans (abstract). Finally, Hong teaches that that the antigen targeted by CAR cells is also expressed on ovarian serous tissue (p. 5, para 5), meaning that Hong’s CAR cells canbe used to target serous adenocarcinoma of the ovary.
Hong, however, does not teach that its CAR cells can be used to treat a platinum resistant high- grade serous adenocarcinoma of the ovary.
Koneru teaches using CAR cells to target ovarian cancers in vivo (abstract). Koneru also teaches that it is using its CAR cell therapy method in phase | clinical trials for patients with platinum -resistant advanced (i.e., high-grade) ovarian cancer given the successful results of its method (p. 8, col 2, para 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Liand Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru. Koneru teaches that CAR cells can be engineered so that they cantreat platinum-resistant high-grade ovarian cancer based on its jn vivo results, and one of ordinary skill in the art would have been motivated to modify the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Liand Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru because doing so would have led to the treat ment of a specific type of carcinoma of the ovary, and Hong already teaches the treatment of serous adenocarcinomas using CAR cells.
One skilled in the art would have a reasonable expectation of success of modifying the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Li and Hong so that the CAR cells were further modified to treat platinum resistant high- grade serous adenocarcinoma of the ovary based on Koneru because Koneru teaches that CAR cells can be administered in vivo for treating that specific disease.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633